 



Exhibit 10.1
Summary of Fiscal 2007 Compensation
Arrangements with Certain Executive Officers
(July 1, 2006)
The key components of the current compensation arrangements of ACE for its
fiscal year ending June 30, 2007 with the following current executive officers,
with whom ACE has no written employment agreements, are:

•   Annual salary:

              •  
Barry M. Barron, Executive Vice
President — Operations
  $ 350,000   •  
William S. McCalmont, Executive Vice
President and Chief Financial Officer
  $ 302,000   •  
Walter E. Evans, Senior Vice President
and General Counsel
  $ 280,000  

•   Annual bonus : Each of the executives is eligible to participate in ACE’s
senior management bonus plan to the extent determined by the Compensation
Committee. The terms of that plan for fiscal 2007 have not yet been determined
for any of the executives.   •   Annual equity grant : Each of the executives is
eligible to receive a grant of stock options or restricted stock under ACE’s
1997 Stock Incentive Plan to the extent determined by the Compensation
Committee. No such grants have yet been made to any of the executives.   •  
Automobile allowance : Each of the executives will receive an annual automobile
allowance.   •   Plan contributions : ACE will contribute a matching amount to
ACE’s Section 401(k) plan for each of the executives, and will contribute an
amount to ACE’s non-qualified deferred compensation plan for each of the
executives.   •   Change-in-control agreements : ACE is a party to a
Change-in-Control Executive Severance Agreement with each of the executives.
Those agreements have been described in ACE’s Current Report on Form 8-K filed
on July 27, 2005 and in ACE’s Proxy Statement for its 2005 Annual Meeting of
Shareholders.

 